888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.L. Lea NABKEY, Plaintiff-Appellant,v.Benjamin F. GIBSON, John A. Smietanka, Steve Peckeral,Defendants-Appellees.
No. 89-1912.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that on February 28, 1989, the magistrate recommended that the claims against Gibson be dismissed as frivolous and all claims against Smietanka and Peckeral except those involving 42 U.S.C. Secs. 1985(2) and 1986 be dismissed as frivolous.  The report and recommendation was adopted on April 24, 1989, by the district court judge.  Clarification of the April 24, 1989, order was granted and reconsideration denied on June 30, 1989.  Appellant appealed from the magistrate's report and recommendation and the June 30, 1989, order denying reconsideration.


3
No appealable order has been entered by the district court.  Orders which fail to terminate all the issues presented in the litigation on the merits are not final appealable orders.    See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 568-69 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.